Citation Nr: 0907649	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-15 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis secondary 
to service-connected meningitis with thoracic outlet 
syndrome.

2.  Entitlement to service connection for a disability 
manifested by numbness of the hands, neck, and legs, 
stiffness and pain of the elbows, neck, and shoulders, a 
calcium growth on the right shoulder, and a low back 
disability, all secondary to service-connected meningitis 
with thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 decision by the RO 
which, in part, denied service connection for the claimed 
disabilities now at issue on appeal.  Personal hearings at 
the RO were held in June 2003 and May 2004.  A video 
conference hearing before the undersigned member of the Board 
was held in March 2005.  The Board remanded the claims for 
additional development in September 2005 and May 2008.  In 
October 2008, service connection was established for a 
chronic neck tic; consequently, that issue is no longer 
before the Board.

In March 2005, the Veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record demonstrates the 
Veteran's claimed arthritis, numbness of the hands, neck, and 
legs, stiffness and pain of the elbows, neck, and shoulders, 
a calcium growth on the right shoulder, and a low back 
disability has been caused secondary to his service-connected 
meningitis.


CONCLUSIONS OF LAW

1.  Arthritis was caused secondary to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Numbness of the hands, neck, and legs, stiffness and pain 
of the elbows, neck, and shoulders, a calcium growth on the 
right shoulder, and a low back disability were caused 
secondary to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The veteran contends that all of his claimed disabilities are 
related to meningitis that he had in service.  He testified 
that he had all of the same symptoms when he had meningitis 
in service and that they have been present ever since.  

Service connection was established for meningitis with 
thoracic outlet syndrome by rating action in May 1977, based 
on a diagnosis rendered on VA examination in April 1977.  
Thus, service connection is protected.  38 C.F.R. § 3.957.  
However, several VA doctors have opined subsequently, in 
essence, that the veteran never had thoracic outlet syndrome, 
and that there is no relationship between thoracic outlet 
syndrome and meningitis.  (See September 1984 and November 
2002 VA medical examination reports and a January 1999 VA 
neurology report.)  Additional diagnoses of record include 
bilateral carpal tunnel syndrome, myofascial pain syndrome, 
cervical spondylosis and stenosis, and Lhermitte's 
phenomenon.  Degenerative changes in the cervical spine were 
first noted in 1981, a growth on the right shoulder was first 
noted in the early 1980's, a neck tic and spina bifida 
occulta L5-S1 were first shown in 1977, and chronic low back 
problems were first shown after an industrial accident in 
1985.  

On prior remand from the Board, the veteran was scheduled for 
VA examinations to determine if it was more likely than not 
that any of his claimed disabilities were secondary to his 
service-connected meningitis.  An orthopedic examiner stated 
that it was as least as likely as not that the veteran's 
cervical spondylosis, hypertrophic osteoarthritic changes, 
degenerative joint disease of the lumbosacral spine, 
bilateral shoulder condition, and bilateral elbow conditions 
were not secondary to meningitis.  (See January 2007 VA 
orthopedic examination report.)  A neurologic examiner 
indicated that the veteran's disabilities involving the neck, 
neck tic, low back, thoracic outlet syndrome, photophobia, 
and cervical spine degeneration were at least as likely as 
not due to the meningitis.  (See January 2007 VA neurology 
examination report.)

The RO scheduled the veteran for an additional examination to 
reconcile the contradictory VA medical examination opinions.  
The examiner indicated that the veteran's cervical 
spondylosis, photophobia, degenerative osteoarthritis of the 
thoracic and lumbosacral spine, and first degree separation 
AC joint were not due to meningitis.  He also stated that the 
veteran had residuals of cerebrospinal meningitis, 
meningococcemia type with residual left neck tic, 
photophobia, and migraine headaches.  (See April 2007 VA 
medical examination report.)  However, the examiner did not 
discuss the prior inconsistent medical opinions, and he did 
not provide adequate reasons and bases for his opinions.

Due the medical complexity of this case and the inconsistent 
medical opinions of record, the Board remanded the case in 
May 2008 for another VA examination to be undertaken by a 
joint panel consisting of both an orthopedist and a 
neurologist to determine the nature and etiology of the 
claimed disabilities and discuss their relationship with the 
veteran's service-connected meningitis.  The appropriate 
examinations were completed in June 2008.

In the joint opinion completed on July 1, 2008, it was noted 
that it was the current examiners' consensus opinion that the 
Veteran had cervical spine degeneration at least as likely as 
not due to meningitis on the basis that the cervical 
spondylosis was aggravated by his dyskinesias, which were 
also related to the meningitis.  The examiners also opined 
that the Veteran's claimed hand numbness and any noted 
radicular pain complaints in the hands were at least as 
likely as not related to the meningitis.  Concerning the 
Veteran's arthritic complaints with respect to his wrists, 
knees, elbows, shoulders, and lower back, the examiners 
opined that it was at least as likely as not that the 
veteran's complaints were at least as likely as not related 
to his meningococcemia that occurred in the service as a long 
term musculoskeletal sequelae.

While the examiners specifically noted that while it was as 
likely as not that the Veteran's hand numbness was related to 
his meningitis, they specifically opined that any joint 
arthritis in the hands was not at least as likely as not 
related to his meningitis.  However, the Board notes that the 
Veteran has only filed a claim for hand numbness and not for 
hand arthritis.

The Board finds the consensus opinion expressed by the VA 
examiners in the July 1, 2008 joint opinion persuasive.  The 
examiners examined the full record including the previous 
contradictory medical opinions.  They gave adequate 
explanations for their opinion.  As they concluded that the 
veteran's presently diagnosed arthritis, numbness of the 
hands, neck, and legs, stiffness and pain of the elbows, 
neck, and shoulders, calcium growth on the right shoulder, 
and low back disability are all secondary to the service-
connected meningitis, service connection for these disorders 
is warranted.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310(b).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for arthritis secondary to 
service-connected meningitis with thoracic outlet syndrome is 
allowed.

Entitlement to service connection for a disability manifested 
by numbness of the hands, neck, and legs, stiffness and pain 
of the elbows, neck, and shoulders, a calcium growth on the 
right shoulder, and a low back disability, all secondary to 
service-connected meningitis with thoracic outlet syndrome is 
allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


